Title: To Alexander Hamilton from Aaron Ogden, 31 August 1799
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir.
            Elizabeth Town Aug: 31—1799.
          
          I have now to add to the communication, which I had the honor to make yesterday, that the owners of the situation on Green-brook, in the vicinity of the Raritan, offer their wood, and the use of their property to the public for the sum of sixty dollars per acre, for so much as may be required, for a term of three years; they, also, offer an alternative, which is extremely reasonable, to wit, that the public may have the use of so much of the soil and wood, and for such length of time, as they may elect, at a valuation by three judicious and indifferent freeholders, to be mutually chosen—the latter, appears to me, by much the preferable mode.
          I am inclined to believe, from further information of the best kind, that, there can no where be found, a site so abundant in every requisite as the one I have described; in my apprehension, it will answer all the purposes required.
          In haste, last evening, to make my report, as soon after I had returned as possible, I believed, (for I had not time before the closing of the mail to make a copy), that I mentioned 300 dollars, as a sufficient sum to repair the barracks at Amboy, in this I mistook, as fifteen hundred dollars was the sum which I had, upon consultation, estimated for that purpose.
          I have the honor to be with all respect your mo. Ob. servt
          
            Aaron Ogden
          
          Major General Alexander Hamilton.
        